United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.D., Appellant
and
PEACE CORPS,VOLUNTEER SERVICES,
Guyana, South America, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1645
Issued: December 6, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 10, 2013 appellant filed a timely appeal from a June 26, 2013 merit decision of
the Office of Workers’ Compensation Programs (OWCP) terminating her compensation benefits.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly terminated appellant’s compensation
effective June 26, 2013 on the grounds that she had no further employment-related disability;
and (2) whether it properly terminated authorization for medical benefits.
FACTUAL HISTORY
On October 16, 2012 appellant, then a 32-year-old former Peace Corps volunteer, filed an
occupational disease claim vascular thoracic outlet syndrome after working for six months in
1

5 U.S.C. § 8101 et seq.

Guyana, South America. She attributed her condition to performing computer work. Appellant
stopped work on September 12, 2012. OWCP accepted her claim for brachial plexus lesions and
paid compensation for disability beginning September 12, 2012.
In a form report dated October 3, 2012, Dr. Fritz J. Baumgartner, an attending Boardcertified surgeon, diagnosed thoracic outlet syndrome. He checked “yes” that the condition was
caused or aggravated by work factors.
On December 26, 2012 OWCP referred appellant to Dr. Steven M. Ma, a Board-certified
orthopedic surgeon, for a second opinion examination. In a report dated January 17, 2013,
Dr. Ma reviewed the medical evidence of record and provided detailed findings on examination.
He diagnosed cervical disc disease and possible thoracic outlet syndrome. Dr. Ma asserted that
the “diagnosis of a brachial plexus lesion is not established. In fact, it is difficult to specifically
identify [appellant’s] medical problem.” Dr. Ma noted that electrodiagnostic studies were
normal and that her current complaints included pain down the right leg. He found that appellant
had no current condition as a result of performing six months of office work for the employing
establishment. Dr. Ma related that x-rays and magnetic resonance imaging (MRI) scan studies
showed a tortuous cervical spine or cervical spine laxity. He also found that appellant was
hyperflexible. Dr. Ma attributed her arm symptoms to a cervical abnormality, which he found to
be a “nonindustrial preexisting condition.” He recommended against surgery for possible
thoracic outlet syndrome due to appellant’s hyperflexibility. Dr. Ma stated:
“However, this examiner does not find any industrial causation for [appellant’s]
cervical disc disease, brachial plexus lesion or thoracic outlet syndrome.
[Appellant] works a sedentary desk work. Her usual and customary work duties
would not cause her to have any of these problems. In fact, [appellant] has been
only doing this type of physical activity for [six] months when she developed her
symptoms. This is too short of a period of time to expect one to have symptoms
due to employment.”
Regarding whether appellant had residuals of her brachial plexus lesions, Dr. Ma noted
that appellant believed that she had thoracic outlet syndrome. He opined that she had no brachial
plexus lesion based on the electrodiagnostic evidence.
On February 7, 2013 OWCP advised appellant of its proposed termination of her
compensation and entitlement to medical benefits based on Dr. Ma’s opinion that she had no
current condition as a result of her employment.
In a February 18, 2013 response, appellant questioned why she was sent to an orthopedic
surgeon for an evaluation given that her problem was vascular thoracic outlet syndrome. She
asserted that she did not have a brachial plexus lesion and asked OWCP to correct its acceptance
of her claim to include the proper condition.
Appellant submitted a September 3, 2012 report from Dr. Marc Margolis, a Boardcertified thoracic surgeon, who discussed her history of bilateral aching, tingling and numbness
of the arms, more on the right. Dr. Margolis stated that her symptoms and the findings on
examination were “compatible with arterial thoracic outlet syndrome.”

2

On September 12, 2012 the employing establishment medically separated appellant due
to her thoracic outlet syndrome.2
On April 3, 2013 OWCP referred appellant to Dr. Reginald Abraham, a Board-certified
thoracic surgeon, for a second opinion examination. In a report dated April 19, 2013,
Dr. Abraham reviewed the history of injury and discussed her complaints of numbness and
tingling in her bilateral upper extremities. On examination, he found “diminish[ed] pulses to
both extremities when the neck is moved from side to side.” Dr. Abraham advised that
arteriograms and venograms showed thoracic outlet syndrome bilaterally. He related that
appellant had reduced blood flow to the upper extremities and showed “exacerbated signs of
arterial compromise and venous outflow compromise which may indeed result in neurological
changes secondary to ischemic type symptoms with movement of her arms and upper torso.”
Dr. Abraham stated, “I think it is altogether possible that she has contributing thoracic outlet
symptoms from a narrow outlet that giving her primarily vascular type findings which can easily
explain her neurological symptoms as well.” He recommended thoracic outlet surgery on the left
side followed by physical therapy and possibly surgery on the right side depending on the results
of the left-sided surgery. Dr. Abraham related:
“This does not mean [appellant] does not have symptoms from other issues that
relate to thoracic outlet syndrome. Objective findings include the arteriogram and
venogram which show occlusive disease. In terms of providing any injury-related
factors of disability, it certainly stands to reason that repetitive work using
[appellant’s] arms especially as they are raised or lowered would aggravate a
condition like this that is likely preexisting.”
In response to the question of whether appellant had a current condition due to her injury,
Dr. Abraham related, “Again, I do not believe this is a brachial plexus injury. I do believe this is
an outlet[-]related issue with the vascular compromise to the arms which can be compounded by
repetitive use and exertion.” He opined that the aggravation ceased when appellant stopped
performing repetitive work. Dr. Abraham listed work restrictions that were permanent without
corrective surgery. In an accompanying work capacity evaluation, he found that appellant could
work three to four hours a day with restrictions.
By decision dated June 26, 2013, OWCP terminated appellant’s compensation and
authorization for medical benefits effective that date. It found that the opinions of the referral
physicians Dr. Abraham and Dr. Ma represented the weight of the evidence and established that
appellant had no further disability due to her brachial plexus lesions. OWCP further found that
neither physician attributed appellant’s thoracic outlet syndrome to her employment.
On appeal, appellant contended that she did not have brachial plexus lesions but instead
vascular thoracic outlet syndrome as established by a September 6, 2012 venogram and
arteriogram. She asserted that OWCP should correct her work-related diagnosis. Appellant
argued that Dr. Abraham found that her work duties aggravated her thoracic outlet syndrome.

2

In a report dated October 4, 2012, Dr. Baumgartner diagnosed symptomatic bilateral thoracic outlet syndrome
and recommended surgery.

3

LEGAL PRECEDENT -- ISSUES 1 & 2
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits. It may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the employment.3
OWCP’s burden of proof in terminating compensation includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.4
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.5 To terminate authorization for medical treatment,
OWCP must establish that appellant no longer has residuals of an employment-related condition
which require further medical treatment.6
OWCP’s procedures provides as follows:
“When the DMA [district medical adviser], second opinion specialist or referee
physician renders a medical opinion based on a SOAF [statement of accepted
facts] which is incomplete or inaccurate or does not use the SOAF as the
framework in forming his or her opinion, the probative value of the opinion is
seriously diminished or negated altogether.”7
ANALYSIS -- ISSUES 1 & 2
OWCP accepted that appellant sustained brachial plexus lesions causally related to
factors of her federal employment. It paid her compensation for total disability beginning
September 12, 2012.
By decision dated June 26, 2013, OWCP terminated appellant’s
compensation and authorization for medical treatment after finding that the weight of the
evidence, as represented by the opinions of the referral physicians, established that she had no
further residuals of her employment injury.
The Board finds that OWCP improperly terminated appellant’s compensation. On
December 26, 2012 OWCP referred appellant to Dr. Ma and Dr. Abraham for second opinion
examinations. In a report dated January 17, 2013, Dr. Ma diagnosed cervical disc disease and
possible thoracic outlet syndrome. He opined that the electrodiagnostic evidence did not show a
brachial plexus lesion. Dr. Ma asserted that appellant’s work duties did not cause thoracic outlet
syndrome, brachial plexus lesions or cervical disc disease. On April 19, 2013 Dr. Abraham also
found that she did not have a brachial plexus lesion but instead had thoracic outlet syndrome.
3

Elaine Sneed, 56 ECAB 373 (2005); Gloria J. Godfrey, 52 ECAB 486 (2001).

4

Gewin C. Hawkins, 52 ECAB 242 (2001).

5

T.P., 58 ECAB 524 (2007); Pamela K. Guesford, 53 ECAB 727 (2002).

6

Id.

7

Federal (FECA) Procedure Manual, Part 3 -- Medical, Requirements for Medical Reports, Chapter 3.600.3
(October 1990).

4

Consequently, neither physician determined that appellant was no longer disabled due to her
brachial plexus lesions but instead found that she had not experienced such an injury. OWCP,
however, accepted her claim for brachial plexus lesions. To the extent that the opinions of
Dr. Ma and Dr. Abraham are outside of the statement of accepted facts, they are based on an
inaccurate factual history and insufficient to meet OWCP’s burden of proof.8 OWCP did not
address whether it was attempting to rescind acceptance of her brachial plexus syndrome based
on the evidence; it did not inform appellant that it was contemplating rescission or actually
rescinding acceptance in its termination decision. It must inform a claimant correctly and
accurately of the grounds on which a rejection rests so as to afford the claimant an opportunity to
meet, if possible, any defect appearing therein.9 OWCP may not find that residuals of an
employment injury have ceased by a particular date when the evidence upon which the decision
rests tends to support that, in fact, the injury never occurred.10
Additionally, regarding whether appellant had a current condition or disability due to the
accepted injury, Dr. Abraham advised that she had an outlet problem with a “vascular
compromise to the arms which can be compounded by repetitive use and exertion.” He opined
that diagnostic studies revealed occlusive disease and on examination found a reduced pulse of
both extremities with neck movement. Dr. Abraham recommended thoracic outlet surgery
beginning on the left side. He further listed work restrictions. Dr. Abraham’s opinion, while not
fully definite or rationalized that appellant’s employment duties caused or aggravated thoracic
outlet syndrome and vascular insufficiency, is generally supportive and sufficient to warrant
further development of the evidence. Once OWCP undertakes development of the medical
evidence, it has the responsibility to do in a manner that will resolve the relevant issues in the
case.11 Upon return of the case record, OWCP should develop the evidence to determine
whether appellant sustained thoracic outlet syndrome and vascular insufficiency caused or
aggravated by factors of her federal employment.
CONCLUSION
The Board finds that OWCP improperly terminated appellant’s compensation and
authorization for medical benefits effective June 26, 2013 on the grounds that she had no further
employment-related disability or need for medical treatment.

8

Id.; see also T.F., Docket No. 12-209 (issued June 18, 2012).

9

See John M. Pittman, 7 ECAB 514 (1955).

10

See John L. Hofmann, Docket No. 04-1802 (issued November 22, 2004).

11

See Melvin James, 55 ECAB 406 (2004); Mae Z. Hackett, 34 ECAB 1421 (1983).

5

ORDER
IT IS HEREBY ORDERED THAT the June 26, 2013 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: December 6, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

